Information to identify the case:
Debtor 1
                       Sean M. Dunn                                           Social Security number or ITIN   xxx−xx−7074
                                                                              EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

Debtor 2                                                                      Social Security number or ITIN _ _ _ _
                       First Name     Middle Name     Last Name
(Spouse, if filing)                                                           EIN _ _−_ _ _ _ _ _ _

United States Bankruptcy Court       Southern District of New York

Case number:          18−36566−cgm


Discharge of Debtor(s) and Order of Final Decree                                                                             12/15


A petition under title 11, United States Code was filed by or against the Debtor(s) on 9/17/18; an order for
relief was entered under Chapter 7; no order denying a discharge has been granted.

It appearing that the Debtor(s) is entitled to a discharge and the estate of the above named Debtor(s) has
been full administered.


IT IS ORDERED:

          • The Debtor(s) is granted a discharge under 11 U.S.C. § 727.

          • Fred Stevens is discharged as the Trustee of the Debtors estate and the bond is cancelled.

          • The chapter 7 case of the above−named Debtor(s) is closed.

                                                                     By the court: Cecelia G. Morris
             7/23/20                                                               United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order grants a discharge to the person named above.             This order does not prevent debtors from paying any debt
It does not dismiss the case, and it does not determine how          voluntarily or from paying reaffirmed debts according to the
much money, if any, the trustee will pay creditors.                  reaffirmation agreement. 11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any attempt to                 Most debts are discharged
collect a discharged debt from the debtors personally. For           Most debts are covered by the discharge, but not all.
example, creditors cannot sue, garnish wages, assert a               Generally, a discharge removes the debtors' personal
deficiency, or otherwise try to collect from the debtors             liability for debts owed before the debtors' bankruptcy case
personally on discharged debts. Creditors cannot contact             was filed.
the debtors by mail, phone, or otherwise in any attempt to
collect the debt personally. Creditors who violate this order        Also, if this case began under a different chapter of the
can be required to pay debtors damages and attorney's                Bankruptcy Code and was later converted to chapter 7,
fees.                                                                debts owed before the conversion are discharged.
However, a creditor with a lien may enforce a claim against          In a case involving community property: Special rules
the debtors' property subject to that lien unless the lien was       protect certain community property owned by the debtor's
avoided or eliminated. For example, a creditor may have              spouse, even if that spouse did not file a bankruptcy case.
the right to foreclose a home mortgage or repossess an
automobile.

                                                                                   For more information, see page 2 >




                                     Discharge of Debtor(s) and Order of Final Decree                           page 1
Some debts are not discharged                          Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:         agreement are not discharged.

     ♦ debts that are domestic support                 In addition, this discharge does not stop
       obligations;                                    creditors from collecting from anyone else who is
                                                       also liable on the debt, such as an insurance
                                                       company or a person who cosigned or
     ♦ debts for most student loans;                   guaranteed a loan.


     ♦ debts for most taxes;
                                                        This information is only a general summary
     ♦ debts that the bankruptcy court has              of the bankruptcy discharge; some
       decided or will decide are not discharged        exceptions exist. Because the law is
       in this bankruptcy case;                         complicated, you should consult an
                                                        attorney to determine the exact effect of the
                                                        discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;


     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




                         Discharge of Debtor(s) and Order of Final Decree               page 2
